NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted November 29, 2007*
                             Decided December 13, 2007

                                      Before

                      Hon. JOEL M. FLAUM, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. DIANE S. SYKES, Circuit Judge

No. 06-4236

JACK JERVIS,                                Appeal from the United States District
     Plaintiff-Appellant,                   Court for the Northern District of Indiana,
                                            South Bend Division
      v.
                                            No. 3:05-CV-602 RM
MICHAEL MITCHEFF,
    Defendant-Appellee.                     Robert L. Miller, Jr.,
                                            Chief Judge.

                                    ORDER

       Jack Jervis, an inmate at the Indiana State Prison, claims in this action
under 42 U.S.C. § 1983 that prison doctor Michael Mitcheff refused to treat knee
and back injuries he suffered during an assault by another prisoner. The district
court screened Jervis’s amended complaint, see 28 U.S.C. § 1915A, and dismissed it
on the ground that it fails to state a claim. We vacate the judgment and remand for
further proceedings.



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
No. 06-4236                                                                     Page 2

       For purposes here we accept as true the allegations in the amended
complaint. See Westefer v. Snyder, 422 F.3d 570, 574 (7th Cir. 2005). According to
Jervis, another prisoner shoved him down a flight of stairs on August 2, 2003, and
he landed on a cement floor with his left leg pinned beneath him. Afterward he
experienced extreme pain in his left knee. The fall also reinjured a herniated disc
in his back that had required surgery in 1999, which caused additional pain. Jervis
has been confined to a wheelchair since the fall.

       Jervis saw Dr. Mitcheff on September 2, 2003. Mitcheff told Jervis that he
did not need the wheelchair because there was nothing wrong with him. Mitcheff
also accused Jervis of lying about his previous back surgery and made no effort to
obtain the medical records from that surgery. During the examination, Mitcheff
grabbed and twisted Jervis’s left knee, causing him excruciating pain. Despite the
pain, Jervis was placed in a hospital segregation cell for six months, during which
time he did not receive medical care.

      For the next 24 months until Jervis filed suit (he signed his original
complaint in August 2005, but it did not reach the district court until September),
he continued directing complaints to Dr. Mitcheff about the pain in his knee and
back but was never examined again. Jervis also asked to be evaluated by an
orthopedic specialist, but Mitcheff refused to order a consult or even give him pain
medication for his injuries. As far as we can discern, Jervis has not yet received
treatment for his knee or back injuries.

       Jervis claims in his amended complaint that Dr. Mitcheff displayed
deliberate indifference to his serious medical needs over an extended period of time
by refusing to investigate, diagnose, or treat his knee and back injuries. Although
Jervis grouped his allegations into a single claim, the district court separated them
into several parts. First, the court stated incorrectly that Jervis was seen by
Dr. Mitcheff on August 2, 2003, instead of September 2, and thus the court
concluded that any claim against Mitcheff for the pain he inflicted at that
appointment was barred by the applicable two-year statute of limitations. See IND.
CODE § 34-11-2-4; Hoagland v. Town of Clearlake, 415 F.3d 693, 700 (7th Cir. 2005).
Second, the court held that Jervis’s allegations of inadequate treatment and lack of
access to a specialist could not amount to deliberate indifference because Mitcheff
had provided some treatment and a prisoner is not entitled to “specific” treatment
or the “best care possible.” Finally, the court concluded that while failure to request
Jervis’s previous medical records “may have been negligent, even medical
malpractice,” it was “not the functional equivalent of wanting harm to come to”
Jervis and, therefore, did not amount to deliberate indifference.

     On appeal Jervis argues that the district court erred in holding that his
amended complaint fails to state a claim for deliberate indifference. We review
No. 06-4236                                                                       Page 3

de novo a dismissal under § 1915A for failure to state a claim. Westefer, 422 F.3d at
574. To satisfy the notice-pleading requirements of Federal Rule of Civil
Procedure 8(a)(2), a complaint need only include “a short and plain statement of the
claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2); see Bell
Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964 (2007). A plaintiff must “provide
the grounds of his entitlement to relief” by saying enough to “raise a right to relief
above the speculative level,” Twombly, 127 S. Ct. at 1965-66 (internal quotation
marks, brackets, and citation omitted), though “[s]pecific facts are not necessary,”
Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007). See Airborne Beepers & Video,
Inc. v. AT&T Mobility LLC, 499 F.2d 663, 667 (7th Cir. 2007). Pro se complaints
are liberally construed and held to less-exacting standards than those drafted by
counsel. Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir. 2001).

        The district court erred in concluding that Jervis’s suit against Dr. Mitcheff
is partly barred by the statute of limitations. Unlike the district court, we do not
read the amended complaint to include multiple, discrete claims. Rather, Jervis
alleges that ever since he first met with Mitcheff in September 2003, he has not
received medical treatment for his knee and back injuries. Deliberate indifference
to a serious medical need is a continuing violation that accrues when the defendant
has notice of the untreated condition and ends only when treatment is provided or
the inmate is released. See Heard v. Sheahan, 253 F.3d 316, 318-19 (7th Cir. 2001).
The statute of limitations commences anew every day that treatment is withheld,
see id. at 318, so in this case it does not matter whether Jervis sued more than two
years after he saw Mitcheff for the first and only time. In any event, the district
court should not have undertaken to address the statute of limitations at the
screening stage. A district court should not raise and resolve affirmative defenses
at screening unless the outcome is obvious and would render the suit frivolous,
see, e.g., Gleash v. Yuswak, 308 F.3d 758, 760 (7th Cir. 2002), and here the court
both misstated the date when Mitcheff examined Jervis and overlooked that the
“mailbox rule” governs the filing date of this lawsuit for limitations purposes,
see Edwards v. United States, 266 F.3d 756, 758 (7th Cir. 2001).

       As to the entirety of Jervis’s amended complaint, we conclude that it satisfies
notice-pleading standards. To state an Eighth Amendment claim, an inmate need
allege only that a prison official responded with deliberate indifference to a serious
medical need. Estelle v. Gamble, 429 U.S. 97, 104 (1976). A deliberate indifference
claim includes both an objective and a subjective component. Farmer v. Brennan,
511 U.S. 825, 834 (1994). To prevail an inmate must first show that his medical
condition is “objectively, sufficiently serious,” id., which, in this context, means that
the medical condition “has been diagnosed by a physician” or “is so obvious that
even a lay person would perceive the need for a doctor’s attention,” Greeno v. Daley,
414 F.3d 645, 653 (7th Cir. 2005). Second, the inmate must show that the officials
knew of and disregarded “an excessive risk to inmate health or safety.” Farmer,
No. 06-4236                                                                     Page 4

511 U.S. at 837. A disagreement with a doctor’s medical judgment or even evidence
of malpractice generally will not establish deliberate indifference, Estelle, 429 U.S.
at 106, but neither will dispensing a modicum of treatment automatically preclude
a deliberate indifference claim if a finder of fact could infer that the care provided
was so inadequate as to constitute intentional mistreatment, Edwards v. Snyder,
478 F.3d 827, 831 (7th Cir. 2007); Gil v. Reed, 381 F.3d 649, 664 (7th Cir. 2004);
Sherrod v. Lingle, 223 F.3d 605, 611-12 (7th Cir. 2000); Snipes v. DeTella, 95 F.3d
586, 592 (7th Cir. 1996).

       The district court dismissed Jervis’s amended complaint with the explanation
that his allegations do not amount to deliberate indifference. As to the objective
prong, the district court did not question, and neither do we, that a knee injury and
herniated disc that required Jervis to use a wheelchair could constitute a serious
medical condition. See Gutierrez v. Peters, 111 F.3d 1364, 1370-71 (7th Cir. 1997)
(holding that “medical conditions far less critical than ‘life-threatening’” are
sufficient if denial of care results in pain and suffering that serve no penological
purpose). As to the subjective prong, however, we disagree with the court’s
conclusion that Jervis’s complaint cannot be read to allege indifference to his
injuries. Jervis alleges that Dr. Mitcheff knew of his injuries and pain from the
time the two met on September 2, 2003. Jervis also alleges that Mitcheff has
blinded himself to those injuries by refusing to adequately investigate and diagnose
the source of his pain, insisting there was nothing wrong with him, and by denying
his requests to see an orthopedic specialist. A fact finder could conclude that these
allegations, if true, evidence more than disagreement about the course of treatment
or Jervis’s disappointment with not receiving the “best care possible,” as the district
court concluded. Furthermore, the district court held that Mitcheff’s refusal to
obtain Jervis’s previous medical records did not show that Mitcheff intended to
harm Jervis, but deliberate indifference does not require intentional harm. See
Farmer, 511 U.S. at 837. Thus, Jervis’s allegations are sufficient to state a claim
against Mitcheff for deliberate indifference.

      Accordingly, the judgment is VACATED, and the case is REMANDED for
further proceedings.